                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

JOHN GERHOLT,                               :
     Plaintiff,                             :
                                            :
       v.                                   :      No. 2:20-cv-4079
                                            :
JOHN WETZEL, et al.                         :
     Defendants.                            :

                                          ORDER

       AND NOW, this 5th day of November, 2020, upon consideration of Plaintiff John

Gerholt’s pro se Amended Complaint, ECF No. 8, and for the reasons set forth in the Opinion

issued this date, IT IS ORDERED THAT:

       1.     The Court’s Order dismissing this case for failure to prosecute, ECF No. 7, is

VACATED.

       2.     The Amended Complaint is DISMISSED with prejudice for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       3.     Defendant WellPath, also known as Correct Care Solutions, is TERMINATED

as a Defendant.

       4.     The Clerk of Court is DIRECTED to CLOSE this case.



                                            BY THE COURT:


                                            /s/ Joseph F. Leeson, Jr.
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge




                                               1
                                            110420
